Per Curiam:
The order appealed from should be modified so as to require as a further condition to the relief granted to the Pendock Company and the Polish Roman Catholic Church of the Holy Mother of the Rosary: jFirst. That said Pendock Company pay or tender to the Diocese of Buffalo the $100 paid by said diocese toward the expenses of the reference as provided by the stipulation of the parties dated December 23, 1913. Second. That said Pendock Company pay into court to the credit of this action a sum sufficient to reimburse the Diocese of Buffalo for the taxes paid by it and the repairs and improvements made by it upon said mortgaged premises since it has been in possession, to the end that said diocese may be reimbursed therefrom to the amount only that it may be equitably entitled; also a sum sufficient to pay in full, principal and interest, each judgment against said Polish Roman Catholic Church of the Holy Mother of the Rosary now a lien on said mortgaged premises, except those held or owned by said Pendock Company, to the end that said judgments, in so far as they represent legal or equitable obligations or indebtedness of said church corporation, may be paid therefrom. The amounts to be paid to said diocese and said judgment creditors from the funds so deposited to be determined in this action by the County Court of Brie county, or a referee appointed by that court, and the surplus, if any, to be returned to said Pendock Company. The *961amounts so to be paid into court and the dates for the performance of the several acts required by the order herein, as modified, to be determined upon the settlement of the order to be entered hereon, which order shall be settled upon five days’ notice before Mr. Justice Foote. No costs of this appeal are allowed to either party. All concurred, except Kruse, P. J., and Lambert, J., who dissented and voted to carry out the provisions of the order of this court made upon the former appeal herein (see 158 App. Div. 954) and the stipulation of the parties interested made subsequent thereto. Order modified in accordance with the per curiam memorandum, and as so modified affirmed, without costs of this appeal to any party. Order to be settled before Mr. Justice Foote on five days’ notice.